


Exhibit 10.54
RENEWED REVOLVING LOAN NOTE
$25,000,000                                             July 30, 2010
First Amendment and Restatement April 14, 2011
                             Second Amendment and Restatement November 16, 2011
Third Amendment and Restatement March 2, 2012
Fourth Amendment and Restatement August 13, 2012
     Fifth Amendment and Restatement November 14, 2012
Renewed April 1, 2013
                                             (“Effective Date”)


For value received, the undersigned, INDUSTRIAL SERVICES OF AMERICA, INC., a
Florida corporation (“ISA”), ISA INDIANA, INC., an Indiana corporation (“ISA
Indiana”), and each of the other Persons that become a Borrower under the Credit
Agreement after the Effective Date (such Persons, together with ISA and ISA
Indiana, are each a “Borrower” and, collectively, “Borrowers”), hereby jointly
and severally promise to pay to the order of FIFTH THIRD BANK, an Ohio banking
corporation (“Lender”), the principal sum of TWENTY-FIVE MILLION AND 00/100
DOLLARS ($25,000,000.00), or such lesser amount as shall equal the aggregate
unpaid and outstanding principal amount of the Revolving Loans made by Lender to
Borrowers under the Credit Agreement dated as of July 30, 2010, as amended by
the First Amendment to Credit Agreement dated as of April 14, 2011, the Second
Amendment to Credit Agreement dated as of November 16, 2011, the Third Amendment
to Credit Agreement dated as of March 2, 2012, the Fourth Amendment to Credit
Agreement dated as of August 13, 2012, the Fifth Amendment to Credit Agreement
dated as of November 14, 2012, and the Sixth Amendment to Credit Agreement dated
of even date herewith (as the same may be hereafter amended, supplemented or
restated from time to time, the “Credit Agreement”), by and among Borrowers, the
Persons party thereto as “Lenders” (including, without limitation, Lender), and
Fifth Third Bank, as Agent and LC Issuer, in lawful money of the United States
of America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of each such Revolving Loan, in like money and funds, for the
period commencing on the date of this Renewed Revolving Loan Note (this “Note”)
until such Indebtedness evidenced by this Note shall be paid in full, at the
rates per annum and on the dates and at the offices provided in the Credit
Agreement. The entire unpaid principal balance of this Note, together with all
accrued but unpaid interest, shall, if not sooner paid or required to be paid
pursuant to the Credit Agreement, be due and payable on April 30, 2014.
This Note is one of the Revolving Loan Notes referred to in the Credit Agreement
and is entitled to the benefits and security, and is subject to the terms and
conditions, of the Credit Agreement, including, without limitation, acceleration
upon the terms provided therein and in the other Loan Documents. All capitalized
terms used herein which are defined in the Credit Agreement and not otherwise
defined herein shall have the meanings given in the Credit Agreement.
The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for voluntary and mandatory
prepayments of Loans upon the terms and conditions specified therein. This Note
is subject to voluntary prepayment, in full or in part, in accordance with, and
subject to the terms of, the Credit Agreement.
If, at any time, the rate of interest contracted for, and computed in the manner
provided, in the Credit Agreement (“Applicable Rate”), together with all fees
and charges as provided for in the Credit Agreement or in any other Loan
Document (collectively, the “Charges”), which are treated as interest under
applicable law, exceeds the maximum lawful rate (the “Maximum Rate”) allowed
under applicable law, it is agreed that such contracting for, charging or
receiving of such excess amount was an accidental and bona fide error and the
provisions of this paragraph will govern and control. The rate of interest
payable under the Credit Agreement and this Note, together with all Charges,
shall be limited to the Maximum Rate; provided, however, that any subsequent
reduction in the Daily LIBOR-Based Rate or the LIBOR Tranche-Based Rate (or in
the interest rate equal to the Prime Rate plus the Applicable Prime Rate Margin
in the event LIBOR Rate Loans are no longer permitted or available under the
Credit Agreement) shall not reduce the Applicable Rate below the Maximum Rate
until the total amount of interest earned under the Credit Agreement and this
Note, together with all Charges, equals the total amount of interest which would
have accrued at the Applicable




--------------------------------------------------------------------------------




Rate if the Applicable Rate had at all times been in effect. If any payment
hereunder, for any reason, results in Borrowers having paid interest in excess
of that permitted by applicable law, then all excess amounts theretofore
collected by Lender shall be credited on the principal balance of the
Obligations (or, if all sums owing hereunder have been paid in full, refunded to
Borrowers), and the amounts thereafter collectible hereunder shall immediately
be deemed reduced, without the necessity of the execution of any new document,
so as to comply with applicable law and permit the recovery of the fullest
amount otherwise called for hereunder.
Borrowers hereby agree to pay all costs of collection, including, without
limitation, Attorneys' Fees, if this Note is not paid when due, whether or not
legal proceedings are commenced.
All of the obligations of Borrowers hereunder are joint, several and primary. No
Borrower shall be, or be deemed to be, an accommodation party with respect to
this Note.
Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.
This Note is issued, not as a refinancing or refunding of or payment toward, but
as a continuation of the Obligations of Borrowers to Lender pursuant to that
certain Amended and Restated Revolving Loan Note dated as of November 14, 2012
in the principal amount of $25,000,000.00 (the “Prior Note”). Accordingly, this
Note shall not be construed as a novation or extinguishment of the Obligations
arising under the Prior Note, and its issuance shall not affect the priority of
any Lien granted in connection with the Prior Note. Interest accrued under the
Prior Note prior to the Effective Date remains accrued and unpaid under this
Note and does not constitute any part of the principal amount of the
Indebtedness evidenced hereby. All Revolving Loans created or existing under,
pursuant to, as a result of, or arising out of, the Prior Note shall, together
with any and all additional Revolving Loans incurred under this Note, continue
in existence under this Note, which Obligations Borrowers acknowledge, reaffirm,
and confirm to Lender. The Indebtedness evidenced by this Note will continue to
be secured by all of the collateral and other security granted to Lender under
the Prior Note and the other Loan Documents.


THIS NOTE HAS BEEN DELIVERED AND ACCEPTED AT AND SHALL BE DEEMED TO HAVE BEEN
MADE AT CINCINNATI, OHIO. THIS NOTE SHALL BE GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF OHIO (WITHOUT REFERENCE TO OHIO CONFLICTS OF LAW PRINCIPLES).
AS A SPECIFICALLY BARGAINED INDUCEMENT FOR AGENT, LC ISSUER AND LENDERS TO ENTER
INTO THE CREDIT AGREEMENT AND EXTEND CREDIT TO BORROWERS, BORROWERS, AGENT, LC
ISSUER AND LENDERS AGREE THAT ANY ACTION, SUIT OR PROCEEDING IN RESPECT OF OR
ARISING OUT OF THIS NOTE, ITS VALIDITY OR PERFORMANCE, AND WITHOUT LIMITATION ON
THE ABILITY OF AGENT, LC ISSUER OR ANY LENDER, OR THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS, TO EXERCISE ALL RIGHTS AS TO THE LOAN COLLATERAL AND TO INITIATE
AND PROSECUTE IN ANY APPLICABLE JURISDICTION ACTIONS RELATED TO REPAYMENT OF THE
OBLIGATIONS, SHALL BE INITIATED AND PROSECUTED AS TO BORROWERS, AGENT, LC ISSUER
AND LENDERS AND THEIR SUCCESSORS AND ASSIGNS AT CINCINNATI, OHIO. AGENT, LC
ISSUER, LENDERS AND BORROWERS EACH CONSENT TO AND SUBMIT TO THE EXERCISE OF
JURISDICTION OVER THEIR RESPECTIVE PERSONS BY ANY COURT SITUATED AT CINCINNATI,
OHIO HAVING JURISDICTION OVER THE SUBJECT MATTER, AND EACH CONSENTS THAT ALL
SERVICE OF PROCESS BE MADE BY CERTIFIED MAIL DIRECTED TO BORROWERS, AGENT, LC
ISSUER AND LENDERS AT THEIR RESPECTIVE ADDRESSES SET FORTH IN SECTION 12.2 OF
THE CREDIT AGREEMENT OR AS OTHERWISE PROVIDED UNDER THE LAWS OF THE STATE OF
OHIO. EACH BORROWER WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY
OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER, AND CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE
COURT.




--------------------------------------------------------------------------------




IN RECOGNITION OF THE HIGHER COSTS AND DELAY WHICH MAY RESULT FROM A JURY TRIAL,
THE PARTIES HERETO WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION (a) ARISING HEREUNDER OR IN CONNECTION WITH THE LOAN
DOCUMENTS, OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY FURTHER WAIVES ANY RIGHT TO CONSOLIDATE ANY
SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH
A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY HERETO MAY FILE A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO
TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
Each Borrower hereby acknowledges and agrees as follows:


a.     Each and every reference to and any and all representations, warranties,
covenants and undertakings of, Borrowers herein, including but not limited to
the Events of Default shall be deemed to apply to each of the undersigned,
jointly and separately.


b.    The obligations and liabilities of each of the undersigned Borrowers
under, and all representations, warranties and covenants in, this Note and the
Loan Documents shall be direct and primary and joint and several in all respects
whatsoever.


c.    Bank may deal with any undersigned Borrower as if it were the sole
obligor, without impairing in any way the liability of any other obligor.
Without limiting the generality of that right, Bank may in particular release,
impair, or fail to perfect an interest in any collateral of any undersigned
Borrower, waive defaults by any of them, or extend or compromise the liability
of any of them without the consent of the other undersigned obligors.


d.     Each of the undersigned Borrowers represents that it has carefully
considered the alternatives to and the legal consequences of incurring joint and
several liability under this Note and has determined that by such arrangement it
is able to obtain financing on terms more favorable than otherwise, and that
under a joint and several facility each will realize substantial interest
savings over alternative financing arrangements.


e.    Bank may bring a separate action or actions under this Note against each
or any of the undersigned Borrowers, whether such action is brought against any
other Borrower, or any other Borrower is not joined therein. Each of the
undersigned Borrowers agrees that any release which may be given to any other
Borrower shall not release any other Borrower from its obligations hereunder.
Each of the undersigned Borrowers hereby waives any right to assert against Bank
any defense (legal or equitable), set off, counterclaim, or claims which any of
them individually may now or any time hereafter have against any other Borrower.


f.     Any and all present and future debt and other obligations of any of the
undersigned Borrowers to another Borrower is hereby subordinated to the full
payment and performance of all amounts due to Bank, whether under this agreement
or otherwise.


g.    Each of the undersigned Borrowers is presently informed as to the
financial condition of the other Borrowers and all other circumstances of each
other relating to this Note and the other Loan Documents which a diligent
inquiry would reveal and which bear upon the risk of nonpayment of the amounts
due hereunder. Each of the undersigned Borrowers hereby covenants that it will
continue to keep itself informed as to the financial condition of the other
Borrowers, the status of the other Borrowers, and all circumstances which bear
upon the risk of nonpayment. Absent a written request from any of the
undersigned Borrowers to Bank for information, each of the undersigned Borrowers
hereby waives any and all rights it may have to require Bank to disclose to such
Borrower any information which Bank may now or hereafter acquire concerning the
condition or circumstances of the other Borrowers.




--------------------------------------------------------------------------------






h.    Each of the undersigned Borrowers waives all rights to notices of default,
existence, creation, or incurring of new or additional indebtedness, and all
other notices of formalities to which each such Borrower, may as joint and
several Borrower, hereunder be entitled.


i.    The liability of any of the undersigned Borrowers hereunder shall survive
discharge or compromise of any obligation of any other Borrower in bankruptcy or
otherwise.


j.    Each of the undersigned Borrowers hereby waives all defenses,
counterclaims and off-sets of any kind or nature, whether legal or equitable,
that may arise: (i) directly or indirectly from the present or future lack of
validity, binding effect or enforceability of this Note, any other Loan
Documents or any other document or instrument evidencing, securing or otherwise
relating to the Obligations, (ii) from Bank's impairment of any collateral,
including the failure to record or perfect the Bank's interest in any
collateral, or (iii) by reason of any claim or defense based upon an election of
remedies by Bank in the event such election may, in any manner, impair, affect,
reduce, release, destroy or extinguish any right of contribution or
reimbursement of any Borrower, or any other rights of any undersigned Borrower
to proceed against any other Borrower, guarantor, or against any other person or
any collateral


In Witness Whereof, Borrowers, intending to be legally bound, have caused this
Note to be executed and delivered by its duly authorized officer as of the
Effective Date and at the place set forth above.


INDUSTRIAL SERVICES OF AMERICA, INC.
a Florida corporation
 
 
By:
  /s/ Orson Oliver
 
Orson Oliver as Chairman of the Board
 
 
ISA INDIANA, INC.
an Indiana corporation
 
 
By:
  /s/ Orson Oliver
 
Orson Oliver as Chairman of the Board





